Kane, J.,
concurs in part and dissents in part in the following memorandum. Kane, J. (concurring in part and dissenting in part). In order to be relieved of its default, defendant must demonstrate: (1) a reasonable excuse for the default, and (2) a meritorious defense (Siegel, NY Prac, § 108, pp 133-135). A motion, such as this, is addressed to the broad discretion of Special Term (5 Weinstein-Korn-Miller, NY Civ Prac, par 5015.033; Siegel, NY Prac, § 108, pp 133-135) and the courts have historically been liberal in vacating defaults (id.). After reviewing the instant record, I am unable to agree with the majority that Special Term abused its discretion by concluding that defendant offered a reasonable excuse for its default. In large part, the affidavits submitted by the parties were conflicting. Such being the case, I am very reluctant to disturb Special Term’s determination of this issue. As the majority notes, defendant’s representatives (defendant’s president and vice-president) state that they misapprehended the significance of the summons and complaint, believing that settlement negotiations were ongoing and that under no circumstance would they be denied their “day in court” upon the merits. Indeed, according to plaintiffs’ attorney, settlement talks were conducted up to and including April 30, 1982, a time after which defendant’s time to answer had expired. Moreover, there is nothing in the record to indicate that defendant’s representatives were familiar with legal proceedings. Turning to the *940merits of its defense, defendant has clearly demonstrated a meritorious defense to plaintiffs’ claim for treble damages. Defendant has, however, conceded its liability for other than treble damages. This being the case, it is my conclusion that Special Term did not abuse its discretion in granting defendant’s motion with respect to plaintiffs’ claim for treble damages.